DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 6-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simhon et al. (US PGPUB No. 2015/0128066; Pub. Date: May 7, 2015) in view of Shah US PGPUB No. (2014/0164519; Pub. Date; Jun. 12, 2014) and Venkatraman et al. (US PGPUB No. 2014/0275850; Pub. Date: Sep. 18, 2014).
Regarding independent claim 1,
	Simhon discloses an electronic device, comprising: a communication module; a sensor; and a processor, wherein the processor is configured to: recognize a user activity using the sensor; See Paragraph [0019], (Disclosing a system for adaptively customizing a display of a user device. The method includes generating a user profile based on environmental variables collected by sensors, i.e. environmental variables represent user activity, of a client device, i.e. the client device is a communication module having a sensor and a processor. Note that collecting sensor data is equivalent to recognizing user activity using a sensor.
confirm whether the user activity is a selected event; See Paragraph [0022], (Environmental variables represent components of a profile pattern that are matched to at least one variable and to content items, i.e. matching is confirming whether an activity is a selected event. A combination of variables and profile patterns is a selected event.).
determine a type of a user profile to be created when the user activity is the selected event, the determined type corresponding to the selected event. See Paragraph [0016], (Personal or environmental values, i.e. selected events may be collected by sensors of a user device and used to generate profiles respective to the one or more variables related to the user, i.e. determining a type of user profile to be created.). Note [0019] wherein environmental variables are collected by the sensors of 
	wherein the determined type of the user profile to be created is one of an exercise profile, an emotion profile, a nutrition profile, a medical profile, and a sleep profile, See Paragraph [0022], (The user profile generated based on user patterns relating to sleeping schedules associated with hours of sleep and/or active periods. The device home screen additionally includes reminders for reminding a user that they should go to sleep, i.e. a sleep profile, based on the profile patterns.).
The examiner notes that the following limitations are optional: “one of an exercise profile, an emotion profile, a nutrition profile, a medical profile, and a sleep profile,”
and wherein the sleep profile includes at least one of a sleep schedule, a sleep pattern, a sleep- related disease, or sleeping hours. See Paragraph [0022], (The user profile is derived from profile patterns such as "night owl" which refers to activity "between the hours of 11PM and 4AM" and "away from home"  being detected multiple times a week. Therefore, the system can detect sleep patterns based on time of day and device usage, i.e. a sleep pattern.
Simhon does not disclose the step wherein the determined type of the user profile to be created is one of an exercise profile, an emotion profile, a nutrition profile, a medical profile, 
check a target associated with the type of the user profile
obtain a first user profile associated with the target;
select an external electronic device associated with the target from a plurality of external electronic devices searched through the communication module;
receive information related to the type of the user profile from the selected external electronic device through the communication module;
and create a second user profile based on at least a portion of the first user profile using the received information.
	wherein the medical profile includes a medical record,
Shah discloses the step wherein the determined type of the user profile to be created is one of an exercise profile, an emotion profile, a nutrition profile, a medical profile, See Paragraph [0111], (A device participant has a profile including the following information: the name of the device 108a, identifier of the device 108a, type of the device 108a, medical conditions treated by the device 108a, therapies delivered by the device 108a, patient identifier associated with the device 108a, life style factors associated with a patient associated with the device 108a, environmental factors, contextual factors, historical records stored in the device 108a, etc., i.e. a medical profile.).
check a target associated with the type of the user profile. See Paragraph [0067], (Disclosing a profile manager allowing creation of a base profile within a socially aware network. A social human profile is created based on a set of parameters, i.e. targets associated with the type of user profile.).
obtain a first user profile associated with the target; See Paragraph [0086], (The server facilitates access to social profiles via a social interface, i.e. obtaining a user profile. Note [0067] disclosing that a user profile comprises a set of parameters, i.e. targets associated with the type of user profile.).
select an external electronic device associated with the target from a plurality of external electronic devices searched through the communication module; See Paragraph [0109], (A device can connect with other member devices of the social networking platform, i.e. selecting an external electronic device.). See Paragraph [0113], (The method includes exchanging social content among devices by the social networking server, i.e. devices connected via the social networking server, i.e. a communication module.).
receive information related to the type of the user profile from the selected external electronic device through the communication module; See Paragraph [0067], (The social profile manager provides an interface facilitating interaction for creating base and secondary profiles. Secondary profiles may be created based on parameters identified by the social human profile.). Note FIG. 2 where the social profile manager 204 is operatively coupled with a social networking server 202, i.e. profile data is sent and received through the server, i.e. a communication module.
and create a second user profile based on at least a portion of the first user profile using the received information. See Paragraph [0067], (Secondary profiles may be created based on parameters identified by the social human profile, i.e. creating a second profile based on a portion of information from a first user profile.).
wherein the medical profile includes a medical record, See Paragraph [0111], (A device participant has a profile including the following information: the name of the device 108a, identifier of the device 108a, type of the device 108a, medical conditions treated by the device 108a, therapies delivered by the device 108a, patient identifier associated with the device 108a, life style factors associated with a patient associated with the device 108a, environmental factors, contextual factors, historical records stored in the device 108a, etc., i.e. a medical profile including medical records.).
Simhon and Shah are analogous art because they are in the same field of endeavor, managing user information. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Simhon to include the method of creating secondary profiles through a social networking platform as disclosed by Shah. Doing so would allow users to communicate profile data to a variety of external devices based on profile relationships as described in Paragraph [0120] of Shah.
	Simhon-Shah does not disclose wherein the determined type of the user profile to be created is one of an exercise profile, an emotion profile, a nutrition profile, 
wherein the exercise profile includes at least one of a user's state, a target of exercise and exercise schedule, or information related to an exercise machinery, 
wherein the emotion profile includes information related to a user's emotion state 
wherein the nutrition profile includes at least one of food information, calorie consumption information, information indicative of a user's nutrition state, or information indicative of a user's preference for food,
Venkatraman discloses the step wherein the determined type of the user profile to be created is one of an exercise profile, an emotion profile, a nutrition profile, 
An exercise profile. See Paragraph [0304], (The biometric device may have additional applications having profiles relating to the topics of the applications. Applications may include workout applications having a profile of a running/bicycling/swimming workout, or suggesting the abstinence or delay of a workout, in accordance with a user specified goal such as a marathon, triathlon, etc., i.e. an exercise profile including an exercise schedule.).
An emotion profile. See Paragraph [0100], (The biometric monitoring device may obtain physiological and/or environmental data from embedded sensors and/or external devices to generate and update a user account (e.g. a profile). The physiological metrics may include calculating a user's stress and/or relaxation levels through a variety of means.).
A nutrition profile. See Paragraph [0100], (The biometric monitoring device may obtain physiological and/or environmental data from embedded sensors and/or external devices to generate and update a user account (e.g. a profile). The physiological metrics may include caloric intake, nutritional intake from food, etc., i.e. a nutrition profile including at least calorie consumption information.).
wherein the exercise profile includes at least one of a user's state, a target of exercise and exercise schedule, or information related to an exercise machinery, See Paragraph [0304], (The biometric device may have additional applications having profiles relating to the topics of the applications. Applications may include workout applications having a profile of a running/bicycling/swimming workout, or suggesting the abstinence or delay of a workout, in accordance with a user specified goal such as a marathon, triathlon, etc., i.e. an exercise profile including an exercise schedule.).
wherein the emotion profile includes information related to a user's emotion state. See Paragraph [0100], (The biometric monitoring device may obtain physiological and/or environmental data from embedded sensors and/or external devices to generate and update a user account (e.g. a profile). The physiological metrics may include calculating a user's stress and/or relaxation levels through a variety of means.).
wherein the nutrition profile includes at least one of food information, calorie consumption information, information indicative of a user's nutrition state, or information indicative of a user's preference for food, See Paragraph [0100], (The biometric monitoring device may obtain physiological and/or environmental data from embedded sensors and/or external devices to generate and update a user account (e.g. a profile). The physiological metrics may include caloric intake, nutritional intake from food, etc., i.e. a nutrition profile including at least calorie consumption information.).
	Simhon, Shah and Venkatraman are analogous art because they are in the same field of endeavor, managing user information. It would have been obvious to Simhon-Shah to include the method of creating the various types of profiles based on received biometric data as disclosed by Venkatraman. Doing so would allow users to observe a wide variety of useful metrics about themselves, particularly regarding their own health, which further allows them to plan, make or track lifestyle changes according to their preferences.

Regarding dependent claim 6,
As discussed above with claim 1, Simhon-Shah-Venkatraman discloses all of the limitations.
	Venkatraman further discloses the step wherein the information comprises information related to a capability of an external electronic device received by the processor from the external electronic device through the communication module. See Paragraph [0100], (The portable biometric monitoring device may collect one or more types of physiological and/or environmental data from embedded sensors and/or external devices and communicate or relay information to other devices, i.e. environmental data from a sensor is a capability of an external device that is communicated to other devices.).

Regarding independent claim 7,
	Simhon discloses an electronic device comprising: a communication module; an acquisition device configured to obtain bio information; and a processor, See Paragraph [0019], (Disclosing a system for adaptively customizing a 
wherein the processor is configured to: recognize a location of the electronic device using the communication module, confirm whether the recognized location is a selected place. See Paragraph [0022], (Environmental variables represent components of a profile pattern that are matched to at least one variable and to content items, i.e. matching is confirming whether an activity is a selected event. A combination of variables and profile patterns is a selected event.).
determine a type of a user profile to be created when the recognized location is the selected place, the determined type corresponding to the selected place, See Paragraph [0018], (Environmental or personal variables may be received through a server. Environmental variables may include a location of the user device.).  See Paragraph [0016], (Personal or environmental values, i.e. wherein environmental values may represent a location, i.e. the selected place, may be collected by sensors of a user device and used to generate profiles respective to the one or more variables related to the user, i.e. determining a type of user profile to be created.). Note [0019] wherein environmental variables are collected by the sensors of the client device and include GPS, camera, video camera, speech recognizer, temperature meter, motion sensor, etc.  The examiner notes that the profile is created according to the one or more 
wherein the determined type of the user profile to be created is one of an exercise profile, an emotion profile, a nutrition profile, a medical profile, and a sleep profile, See Paragraph [0022], (The user profile generated based on user patterns relating to sleeping schedules associated with hours of sleep and/or active periods. The device home screen additionally includes reminders for reminding a user that they should go to sleep, i.e. a sleep profile, based on the profile patterns.).
The examiner notes that the following limitations are optional: “one of an exercise profile, an emotion profile, a nutrition profile, a medical profile, and a sleep profile,”
	receive a first user profile from an external electronic device through the communication module. See Paragraph [0018], (Environmental or personal variables may be received through a server, i.e. a communication module. Personal variables include a user profile on a website, i.e. a user profile from an external electronic device.).
	and wherein the sleep profile includes at least one of a sleep schedule, a sleep pattern, a sleep- related disease, or sleeping hours. See Paragraph [0022], (The user profile generated based on user patterns relating to sleeping schedules associated with hours of sleep and/or active periods. The device home screen additionally includes reminders for reminding a user that they should go to sleep, i.e. a sleep profile, based on the profile patterns.).
Simhon does not disclose the step wherein the determined type of the user profile to be created is one of an exercise profile, an emotion profile, a nutrition profile, a medical profile, 
	check a target associated with the type of the user profile
	obtain information related to the associated with a target from the received first user profile, and generate a second user profile based on the bio information using the target related information.
	wherein the medical profile includes a medical record,
	Shah discloses the step wherein the determined type of the user profile to be created is one of an exercise profile, an emotion profile, a nutrition profile, a medical profile, See Paragraph [0111], (A device participant has a profile including the following information: the name of the device 108a, identifier of the device 108a, type of the device 108a, medical conditions treated by the device 108a, therapies delivered by the device 108a, patient identifier associated with the device 108a, life style factors associated with a patient associated with the device 108a, environmental factors, contextual factors, historical records stored in the device 108a, etc., i.e. a medical profile.).
	check a target associated with the type of the user profile. See Paragraph [0067], (Disclosing a profile manager allowing creation of a base profile within a socially aware network. A social human profile is created based on a set of parameters, i.e. targets associated with the type of user profile.).
	obtain information related to the associated with a target from the received first user profile, and generate a second user profile based on the bio information using the target related information. See Paragraph [0067], (The social profiles manager facilitates creating and managing individual centric profiles for participants of the social networking platform. The profile manager allows creation of a base profile, i.e. the first user profile having parameters, and subsequent secondary profiles. Secondary profiles may be created based on parameters identified by the base profile, i.e. generating a second user profile based on information from the first user profile.). Note [0067] wherein the profiles may be a social human profile, i.e. a profile for a user. One of ordinary skill in the art would be able to recognize that a human profile may require information about the user such as date of birth, name, etc., i.e. bio information.
	wherein the medical profile includes a medical record, See Paragraph [0111], (A device participant has a profile including the following information: the name of the device 108a, identifier of the device 108a, type of the device 108a, medical conditions treated by the device 108a, therapies delivered by the device 108a, patient identifier associated with the device 108a, life style factors associated with a patient associated with the device 108a, environmental factors, contextual factors, historical records stored in the device 108a, etc., i.e. a medical profile.).
Simhon and Shah are analogous art because they are in the same field of endeavor, methods and systems for managing user information. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Simhon to include the method of creating secondary profiles through a social networking platform as disclosed by Shah. Doing so would allow users Shah.
	Simhon-Shah does not disclose the step wherein the determined type of the user profile to be created is one of an exercise profile, an emotion profile, a nutrition profile, 
	wherein the exercise profile includes at least one of a user's state, a target of exercise and exercise schedule, or information related to an exercise machinery, 
wherein the emotion profile includes information related to a user's emotion state 
wherein the nutrition profile includes at least one of food information, calorie consumption information, information indicative of a user's nutrition state, or information indicative of a user's preference for food,
Venkatraman discloses the step wherein the determined type of the user profile to be created is one of an exercise profile, an emotion profile, a nutrition profile, 
An exercise profile. See Paragraph [0304], (The biometric device may have additional applications having profiles relating to the topics of the applications. Applications may include workout applications having a profile of a running/bicycling/swimming workout, or suggesting the abstinence or delay of a workout, in accordance with a user specified goal such as a marathon, triathlon, etc., i.e. an exercise profile including an exercise schedule.).
An emotion profile. See Paragraph [0100], (The biometric monitoring device may obtain physiological and/or environmental data from embedded sensors and/or external devices to generate and update a user account (e.g. a profile). The physiological metrics may include calculating a user's stress and/or relaxation levels through a variety of means.).
A nutrition profile. See Paragraph [0100], (The biometric monitoring device may obtain physiological and/or environmental data from embedded sensors and/or external devices to generate and update a user account (e.g. a profile). The physiological metrics may include caloric intake, nutritional intake from food, etc., i.e. a nutrition profile including at least calorie consumption information.).
	wherein the exercise profile includes at least one of a user's state, a target of exercise and exercise schedule, or information related to an exercise machinery, See Paragraph [0304], (The biometric device may have additional applications having profiles relating to the topics of the applications. Applications may include workout applications having a profile of a running/bicycling/swimming workout, or suggesting the abstinence or delay of a workout, in accordance with a user specified goal such as a marathon, triathlon, etc., i.e. an exercise profile including an exercise schedule.).
wherein the emotion profile includes information related to a user's emotion state. See Paragraph [0100], (The biometric monitoring device may obtain physiological and/or environmental data from embedded sensors and/or external devices to generate and update a user account (e.g. a profile). The physiological 
wherein the nutrition profile includes at least one of food information, calorie consumption information, information indicative of a user's nutrition state, or information indicative of a user's preference for food, See Paragraph [0100], (The biometric monitoring device may obtain physiological and/or environmental data from embedded sensors and/or external devices to generate and update a user account (e.g. a profile). The physiological metrics may include caloric intake, nutritional intake from food, etc., i.e. a nutrition profile including at least calorie consumption information.).
	Simhon, Shah and Venkatraman are analogous art because they are in the same field of endeavor, managing user information. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Simhon-Shah to include the method of creating the various types of profiles based on received biometric data as disclosed by Venkatraman. Doing so would allow users to observe a wide variety of useful metrics about themselves, particularly regarding their own health, which further allows them to plan, make or track lifestyle changes according to their preferences.

Regarding dependent claim 9,
As discussed above with claim 1, Simhon-Shah-Venkatraman discloses all of the limitations.
	Simhon further discloses the step of receiv[ing] information related to a change of a state of the external electronic device from the external electronic device through the communication module, and update a user profile using the state change information. See Paragraph [0022], (A sleep profile pattern may be established based on device usage data. A "night owl" sleep pattern may be established based on how often the user device is turned on at a particular time and location (e.g. at 12AM while away from the user's home every day.). The examiner notes that the device being turned on is a state of an external electronic device. The "night owl" profile pattern represents an update to a user profile determined as a result of device status data.

Regarding dependent claim 10,
As discussed above with claim 1, Simhon-Shah-Venkatraman discloses all of the limitations.
	Simhon further discloses the electronic device further comprising an acquisition device configured to obtain at least one of information related to a state of the electronic device. See Paragraph [0018], (Environmental or personal variables may be received through a server, i.e. a communication module. Environmental variables may include a rate of motion of a user device, i.e. information related to a state of the electronic device (e.g., whether the device is in motion or not expresses a state.).
	Simhon-Shah does not disclose …obtain[ing]… and information related to an external environment.
wherein the processor is configured to: set a target associated with the user profile based on the information obtained from the acquisition device,
and update the user profile to correspond to the set target.
Venkatraman discloses …obtain[ing]… and information related to an external environment. See Paragraph [0125], (A secondary device may display data indicative of a user's heart rate, total steps, activity and/or sleep goal achievement, i.e. information related to an external environment.).
wherein the processor is configured to: set a target associated with the user profile based on the information obtained from the acquisition device, See Paragraph [0125], (A secondary device may display data indicative of a user's heart rate, total steps, activity and/or sleep goal achievement, i.e. an activity and/or sleep goal is a target associated with a user profile and is based on biometric data collected by the biometric monitoring device.).
and update the user profile to correspond to the set target. See Paragraph [0261], (The biometric monitoring device may communicate to the user that a goal has been met based on environmental sensors on a first device and/or sensor data from one or more secondary devices.). The examiner notes that the biometric monitoring system is constantly ingesting biometric data of the user, which is therefore used to continuously update the user profile. Therefore, the user profile us updated to correspond to a goal being met, such as a sleep goal or exercise goal.
Simhon, Shah and Venkatraman are analogous art because they are in the same field of endeavor, managing user information. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Simhon-Shah to include the method of creating the various types of profiles based on received biometric data as disclosed by Venkatraman. Doing so would allow users to observe a wide variety of useful metrics about themselves, particularly 

Regarding dependent claim 11,
As discussed above with claim 1, Simhon-Shah-Venkatraman discloses all of the limitations.
	Venkatraman further discloses the step wherein the processor is configured to control the external electronic device by transmitting at least some of a user profile to the external electronic device through the communication module. See Paragraph [0124], (The secondary device is configured to communicate with the biometric monitoring device and is configured to act as a relay to transfer data to and/or from the biometric device to and/or from an external service. For example, user sleep data may be calculated using data from one or both devices (the biometric monitor and secondary device), i.e. transmitting some of the user profile through a communication module.

Regarding dependent claim 12,
As discussed above with claim 1, Simhon-Shah-Venkatraman discloses all of the limitations.
	Venkatraman further discloses the step wherein the processor is configured to update a user profile using information related to a schedule obtained from a calendar application or a conversation obtained from a communication-related application. See Paragraph [0268], (The biometric monitoring device may use 
	The examiner notes that the following limitation is optional: “or a conversation obtained from a communication-related application.”

Regarding dependent claim 13,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 14,
As discussed above with claim 13, Simhon-Shah-Venkatraman discloses all of the limitations.
	Venkatraman further discloses the step wherein the obtaining comprises obtaining the first user profile information from a memory operatively connected to the electronic device. See Paragraph [0283]-[0285], (The biometric monitoring device may transmit web content for display on the biometric monitoring device including historical graphs of user activity and/or foods consumed, sleep data, etc. and/or stored remotely, i.e. obtaining profile information from device memory.).



Regarding dependent claim 15,
As discussed above with claim 13, Simhon-Shah-Venkatraman discloses all of the limitations.
	Shah further discloses the step wherein the method further comprising: obtaining a user's context information corresponding to the electronic device; See Paragraph [0079], (A profile generation engine for creating social profiles for user devices by providing parameters associated with the profile type.). The examiner notes that Paragraph [0079] provides examples wherein a manufacturing profile is created using manufacturing parameters for the device. The manufacturing parameters provide a context for the use of the profile and its associated device.
and creating the second user profile further based on the context information. See Paragraph [0067], (Secondary profiles may be created based on parameters identified by the social human profile, i.e. creating a second profile based on a portion of information from a first user profile.).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simhon in view of Shah and Venkatraman as applied to claim 1 above, and further in view of Alten (US PGPUB No. 2015/0156274; Pub. Date: Jun. 4, 2015).
Regarding dependent claim 8,
As discussed above with claim 1, Simhon-Shah-Venkatraman discloses all of the limitations.
	Simhon further discloses the step of receiv[ing] a user profile from an external electronic device through the communication module. See Paragraph 
Simhon-Shah-Venkatraman does not disclose the step of obtaining changed information by comparing the received user profile with a stored user profile.
and update the stored user profile using the changed information.
Alten discloses the step of obtaining changed information by comparing the received user profile with a stored user profile. See Paragraph [0053], (A management service can perform a timestamp comparison between profile data from a client device to timestamp data associated with online profile content.).
and update the stored user profile using the changed information. See Paragraph [0053], (An online content management service configured to return updated sharing profiles or an indication that all sharing profiles are up to date, i.e. profile data is compared and updated based on timestamps.).
Simhon, Shah, Venkatraman and Alten are analogous art because they are in the same field of endeavor, methods and systems for generating and transmitting application data. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Simhon-Shah-Venkatraman to include the update management service described by Alten. Doing so would allow the system to update user profiles by comparing data timestamps, providing users with updates at regular intervals.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.